internal_revenue_service number release date index number -------------------- - ------ -------------------------------------------------- ---------------------------------- --------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-106909-15 date date legend x ----------------------------------------------------------- --------------------------------------------------- state -------------- dear -------------- this letter responds to a letter dated date submitted on behalf of x by x's authorized representative requesting a ruling under sec_7704 of the internal_revenue_code the code facts x is a limited_partnership created under the laws of state x represents it is a publicly_traded_partnership within the meaning of sec_7704 and is classified as a partnership for federal_income_tax purposes x derives income from leases of raw land and building rooftops collectively the sites typically the fee owner of a site will enter into a ground lease with a third party tenant pursuant to the ground lease the tenant will construct own and maintain freestanding cellular towers rooftop wireless and broadband internet installations billboards wind turbines and solar arrays on the site during the term of the ground lease the fee owner will sell all of its rights title and interest in and to the ground lease to x or to a third party from which x later acquires the ground lease the ground leases held by x are for the lease of raw land or building rooftops x represents that at least of the rent received under each ground lease is attributable to either land or a structure plr-106909-15 such as a building that is permanently attached to the ground not intended to be moved and likely to sustain substantial damage if moved in general the rents due under the ground leases are fixed in amounts under certain ground leases of sites used for billboards however the rent is calculated as a percentage rent equal to a specified percentage of the tenant’s gross revenue or receipts from the billboards as adjusted for certain expenses associated with the site or billboards thereon for purposes of calculating the percentage rent the tenant’s gross revenue or receipts received from the billboards may be reduced by one or more of the following i agency fees or commissions which are amounts paid_by the tenant to the advertising agency that identified the advertiser on the site ii illumination charges iii business license fees which are amounts paid_by the tenant for a license to advertise on the site iv continuity discounts and v taxes other than income taxes paid or payable by the tenant in connection with the tenant’s billboards located on the site x represents that the ground leases it acquired were the result of arms-length negotiations between the landowners and tenants x represents that the amounts received by x under the ground lease will be for use of or the right to use the sites x represents that the tenants will not be related to x within the meaning of sec_856 the tenant will operate the new_construction on the sites and x will not provide services to the tenants in connection with the ground lease other than services that are customarily furnished or rendered in connection with the rental of real_property of a similar class in the geographic areas in which the applicable sites are located and the tenants are responsible for maintenance repair and insurance at the sites qualifying_income law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence plr-106909-15 sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income derived from real_property rents sec_7704 provides that the term real_property_rent means amounts which would qualify as rent from real_property under sec_856 if a sec_856 was applied without regard to sec_856 relating to independent_contractor requirements and b stock owned directly or indirectly by or for a partner would not be considered as owned under sec_318 by the partnership unle sec_5 percent or more by value of the interests in such partnership are owned directly or indirectly by or for such partner real_property sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder real_property includes for example the wiring in a building plumbing systems central heating or central air- conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property plr-106909-15 whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property also includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_856 provides that subject_to certain exceptions the term rents_from_real_property does not include any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_1_856-4 provides that an amount received or accrued as rent for the taxable_year which consists in whole or in part of one or more percentages of the lessee's receipts or sales in excess of determinable dollar amounts may qualify as rents_from_real_property if i the determinable amounts do not depend in whole or in part on the income or profits of the lessee and ii the percentages and determinable amounts are fixed at the time the lease is entered into and are not renegotiated during the term of the lease in a manner which has the effect of basing rent on income or profits it further provides that an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing the rent on income or profits conclusion based solely on the information submitted and representations made we conclude that income earned attributable to the ground leases qualifies as rents_from_real_property under sec_856 as modified by sec_7704 and therefore constitute qualifying_income within the meaning of sec_7704 plr-106909-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
